DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on January 27, 2021 has been entered. Claims 1-20 are currently pending. Applicant’s arguments are addressed herein below. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-4, 8-10, 12-13, 16, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeng et al. (US 20190088709).

in the direction toward the irregular edge S, the images displayed by the display panel may have a smooth and natural transition in the grayscale levels, thereby enhancing the display performance”), comprising: 
selecting an irregular-shaped edge of a display panel (Figs. 4, 5A, 7, [0037] – [0038], [0062]: in the direction toward the irregular edge S), and calculating an area ratio of an area of a display region of a pixel unit passed by the irregular-shaped edge and an area of the pixel unit (Fig. 7, [0066]: “equivalent grayscale of a pixel P may be represented by Gx. Then, the size of the light-transmitting area 11 of the pixel P may be Sx=A*(Gx/255)2.2, where the pixel P is a pixel other than a second-type second pixel 22”, Note: area ratio of an area of a display region of a pixel unit passed by the irregular-shaped edge and an area of the pixel unit can be calculated from this equation); and 
determining a grayscale parameter of the pixel unit according to the area ratio ([0066]: “the equivalent grayscale of the pixel P is Gx, the corresponding Gamma 2.2 transmittance ratio Tx may be defined to be: Tx=(Gx /255)2.2* 100%”). 
As to claim 2, Zeng teaches the display optimization method according to claim 1, wherein the irregular-shaped edge comprises an arc-shaped corner edge or an edge, 
As to claim 3, Zeng teaches the display optimization method according to claim 1, wherein calculating the area ratio of the area of the display region of the pixel unit passed by the irregular-shaped edge to the area of the pixel unit ([0066] – [0069]) comprises: 
connecting two intersections between the irregular-shaped edge and the pixel unit by using a straight line, and dividing the pixel unit into the display region and a non-display region by using the straight line (Figs. 10-12). 
As to claim 4, Zeng teaches the display optimization method according to claim 1, wherein determining the grayscale parameter of the pixel unit according to the area ratio ([0066] – [0069]) comprises: 
obtaining the grayscale parameter from the area ratio according to a predetermined gamma function relationship between a predetermined grayscale value and the area ratio ([0066]). 
As to claim 8, Zeng teaches the display optimization method according to claim 1, wherein calculating the area ratio of the area of the display region of the pixel unit passed by the irregular-shaped edge to the area of the pixel unit ([0066] – [0069]) comprises: 
when an endpoint of the irregular-shaped edge is located inside the pixel unit, making an extension line of the irregular-shaped edge through the endpoint, the 
having a second intersection with an edge of the pixel unit on the other side of the irregular-shaped edge (Figs. 10-12); and 
determining the display region and a non-display region of the pixel unit according to a connection line between the first intersection point and the second intersection point on the extension line ([0069] – [0071]). 
As to claim 9, Zeng teaches the display optimization method according to claim 8, wherein the extension line is tangent to the irregular-shaped edge, and a tangent point is the endpoint (Fig. 12). 
As to claim 10, Zeng discloses a display optimization apparatus, comprising: 
a calculation module configured to calculate an area ratio between an area of a display region of a pixel unit passed by an irregular-shaped edge and an area of the pixel unit ([0066] – [0069]); and 
a determination module configured to determine a grayscale parameter of the pixel unit according to the area ratio ([0069] – [0071]). 
As to claim 12, Zeng teaches the display driving method according to claim 11, wherein the display grayscale value is obtained by calculating the predetermined display grayscale signal and the grayscale parameter ([0066] – [0069]). 

a processor; and a memory on which computer-executable instructions are stored, wherein the computer-executable instructions, when executed by the processor, cause the processor to perform the display optimization method according to claim 1 (Fig. 14, [0096]: display apparatus 1000 may be a computer, it is well known in the art that for a computer includes a processor and a memory). 
As to claim 16, Zeng teaches a storage medium storing computer-executable instructions that, when executed by a computer, cause the computer to perform the display optimization method according to claim 1 (Fig. 14, [0096]: display apparatus 1000 may be a computer, it is well known in the art that for a computer includes a processor and a memory). 
As to claims 18 and 19, it is the operation performed in claims 3 and 4. Please see claims 3 and 4 for detail analysis. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5-7, 11, 14-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Zeng et al. (US 20190088709) in view of Kim et al. (US 20150221248).

As to claim 5, Zeng teaches the display optimization method according to claim 4, wherein obtaining the grayscale parameter from the area ratio according to the predetermined gamma function relationship between the predetermined grayscale value and the area ratio ([0066] – [0069]) comprises: 
dividing a range of grayscale values into multiple intervals, each interval having a corresponding value ([0046] – [0048], [0050]); 
obtaining a first grayscale value from the area ratio according to the gamma function relationship, determining a first interval in which the first grayscale value falls, and selecting an value of the first interval to modify the first grayscale value, and using a modified first grayscale value as the grayscale parameter ([0069] – [0071]). 	Zeng does not expressly teach each interval having a corresponding eigenvalue. 
Kim teaches each interval having a corresponding eigenvalue ([0097]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zeng’s display optimization method by incorporating Kim’s idea of including each interval with a corresponding eigenvalue in order to display accurate color. 

As to claim 6, Zeng (as modified by Kim) teach the display optimization method according to claim 5, further comprising: 

wherein the modified area ratio is used to adjust the area of the display region of the pixel unit (Zeng: [0069] – [0071]). 
As to claim 7, Zeng (as modified by Kim) teach the display optimization method according to claim 1, further comprising: storing the grayscale parameter for accessing when the display panel performs a display operation (Kim: [0097]).

As to claim 11, Zeng (as modified by Kim) teach a display driving method, comprising: 
determining a display grayscale value displayed by a pixel unit passed by an irregular-shaped edge according to a predetermined display grayscale signal (Zeng: [0066] – [0069]) and a previously stored grayscale parameter, so that the pixel unit displays according to the display grayscale value (Kim: [0097]), 
wherein the grayscale parameter is determined according to the display optimization method according to claim 1 (Zeng: [0069] – [0071]). 
As to claim 14, Zeng (as modified by Kim) teach a display driving apparatus, comprising: 
a processor; a memory on which computer-executable instructions are stored, wherein the computer-executable instructions, when executed by the processor, cause the processor to perform the display driving method according to claim 11 (Zeng: Fig. display apparatus 1000 may be a computer, it is well known in the art that for a computer includes a processor and a memory). 
As to claim 15, Zeng (as modified by Kim) teach a display apparatus comprising a display panel and the display driving apparatus according to claim 14, wherein the display panel has an irregular-shaped edge (Zeng: Figs. 4, 5A), and the display driving apparatus is coupled to the display panel and is configured to drive the display panel (Zeng: [0033]). 
As to claim 17, Zeng (as modified by Kim) teach a storage medium storing computer-executable instructions that, when executed by a computer, cause the computer to perform the display driving method according to claim 11 (Zeng: Fig. 14, [0096]: display apparatus 1000 may be a computer, it is well known in the art that for a computer includes a processor and a memory). 
As to claim 20, it is the operation performed in claim 5. Please see claim 5 for detail analysis.

Response to Arguments
8.	Applicant's arguments filed January 27, 2021 have been fully considered but they are not persuasive. 
	In the remarks, Applicant asserts that the cited reference does not teach “selecting an irregular-shaped edge of a display panel, and calculating an area ratio of an area of a display region of a pixel unit passed by the irregular-shaped edge and an area of the pixel unit; and determining a grayscale parameter of the pixel unit according to the area ratio” (claim 1). The Examiner respectfully disagrees to this assertion. 
Zeng teaches selecting an irregular-shaped edge of a display panel (Figs. 4, 5A, 7, [0037] – [0038], [0062]: in the direction toward the irregular edge S), and calculating an area ratio of an area of a display region of a pixel unit passed by the irregular-shaped edge and an area of the pixel unit (Fig. 7, [0066]: “equivalent grayscale of a pixel P may be represented by Gx. Then, the size of the light-transmitting area 11 of the pixel P may be Sx=A*(Gx/255)2.2, where the pixel P is a pixel other than a second-type second pixel 22”, Note: area ratio of an area of a display region of a pixel unit passed by the irregular-shaped edge and an area of the pixel unit can be calculated from this equation); and 
determining a grayscale parameter of the pixel unit according to the area ratio ([0066]: “the equivalent grayscale of the pixel P is Gx, the corresponding Gamma 2.2 transmittance ratio Tx may be defined to be: Tx=(Gx /255)2.2* 100%”). 
Note that claim does not clearly define what area parameter or ratio is used and how the grayscale parameter is determined. 
	Similar argument applies to other independent claim 10.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628